DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on May 13th, 2022 in response to the Non-Final Office Action mailed on November 16th, 2021.  Per Applicant's response, Claim 78 has been amended. All other claims have been left in their previously-presented form.  Consequently, Claims 78-81, 83-84, & 86-102 still remain pending.  The Examiner has carefully considered each of Applicant’s amendments and arguments, and they will be addressed below.
	
Response to Arguments
Applicant’s arguments, see pages 14-21, filed May 13th, 2022, with respect to the Stiles-MasterTemp and Dister-MasterTemp combinations have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. 

Applicant's arguments filed May 13th, 2022 regarding the Stiles-Yau combination have been fully considered but they are not persuasive. In regards to Applicant’s various arguments concluding that the Stiles-Yau combination fails to disclose Applicant’s newly-added limitations, the Examiner respectfully disagrees and would direct Applicant to the updated rejection below (necessitated by Applicant’s amendments), which details precisely how the Stiles-Yau combination continues to disclose Applicant’s recited invention as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 100 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 100 recites the limitation “a housing” in line 2; this limitation renders the claim indefinite.  In this instance, Claim 78 (from which Claim 100 depends) already recites “a housing” in line 4.  Thus, when Claim 100 recites “a housing” again, it becomes unclear whether Claim 100 is attempting to refer back the “housing” previously recited in Claim 78 or simply introduce another housing altogether.  As such Claim 100 is rendered indefinite.  For examination purposes herein, the Examiner has taken the former interpretation (i.e. Claim 100 refers back to the housing of Claim 78).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 78-81, 84, 86, 88-91, 93-96, & 99-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0154319 to Stiles, Jr. et al. in view of US 7,618,065 to Yau.

    PNG
    media_image1.png
    495
    821
    media_image1.png
    Greyscale
                  
    PNG
    media_image2.png
    627
    704
    media_image2.png
    Greyscale
        

    PNG
    media_image3.png
    660
    891
    media_image3.png
    Greyscale

	In regards to independent Claim 78, and with particular reference to Figures 1, 6, & 8 shown immediately above, Stiles, Jr. et al. (Stiles hereinafter) discloses:

(78)	A variable speed pumping system (Fig. 1), comprising: a pumping assembly (12, 30, 31) including at least a pump (16), a motor (24), and a drive assembly (30-32), said pumping assembly providing a mount (the top recess that receives the user interface 31; Fig. 8), said drive assembly including an enclosure (the bottom enclosure of the drive assembly, labeled in Fig. 8 by the Examiner for clarity) that contains first electrical components including a controller (32) for driving the motor (Stiles discloses a “variable speed drive 32” (i.e. a controller) within the drive assembly; para. 31; this is also shown in Fig. 1), a housing (the top cover of the drive assembly labeled in Fig. 8 by the Examiner for clarity) positioned over the enclosure (via the unlabeled four corner fasteners) and including a plurality of sidewalls (labeled in Fig. 8 by the Examiner for clarity) about a surface (i.e. the internal surface of the recess), and an interface module (31) that contains second electrical components (interface module 31 implicitly includes internal circuitry for the keypad 40 and display 42) and has a display (42) with user input means (40) for selecting an operating parameter of the motor (para. 33)……and a heat sink (labeled by the Examiner in Fig. 8 for clarity) configured to dissipate heat from said drive assembly having the selectively positionable interface module including the display with user input means; wherein said housing serves as said mount (apparent in Fig. 8).

Although Stiles clearly discloses the majority of Applicant’s recited invention, he does not further disclose that the interface module 31 is selectively positionable on the housing adjacent said surface among a plurality of positions so as to allow the interface module to be removably installed with respect to said mount, wherein said controller 32 is electrically connectable with said second electrical components through the surface of the recess.
However, such features are known in the art of electronic user interfaces, as shown by Yau (Fig. 1).  In particular, Yau discloses a housing (10, 11) forming a mounting recess (11) having an internal surface bounded by sidewalls and upon which an interface module 40 (i.e. PDA having a display and user input means) is removably mounted, wherein the interface module 40 (including the display and user input means) is selectively positionable among a plurality of positions so as to allow the interface module to be removably installed with respect to said mount (col. 4, line 22 – col. 5, line 2).  In these disclosures, Yau specifically discloses detachably mounting the user interface 40 to the surface of the mount 11 via spring-biased connectors 20 so as to allow the user interface 40 to be detachably mounted in two different positions (“can also be reversed (e.g. a 180 degrees reverse) for performing other functions”; col. 5, lines 1-2).  Yau further discloses an electrical connection from a controller (“laptop or desktop computer”; col. 4, lines 37-40) to the interface 40 through the mount surface (via spring-loaded pins 20) and associated wiring (seen best in Fig. 2B).  As such, Yau clearly discloses a detachable user interface designed to be mounted in a plurality of different positions (while providing an electrical connection through the surface of the mount in all positions) in order to allow optimal use of the user interface module depending on the functions needed.  Therefore, to one of ordinary skill desiring a more versatile user interface module, it would have been obvious to utilize the techniques disclosed in Yau in combination with those seen in Stiles in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stile’s user interface 31 and corresponding mount/housing/sidewalls to utilize the spring biased electrical connection (20; see also Fig. 2B) and associated interface module slots (41) of Yau in order to obtain predictable results; those results being a simplistic, detachable, and reversible mounting arrangement for Stiles’ user interface 31 that greatly improves system versatility and functionality.  With such a combination, Stiles’ user interface 31 would become removable and repositionable among a plurality of positions (i.e. two positions, as taught in Yau) with respect to the drive assembly, as noted above.

In regards to Claim 79, Stiles’ drive assembly includes said heat sink (Fig. 8).
In regards to Claim 80, a bottom of Stiles’ drive assembly includes said heat sink (Fig. 8).
In regards to Claim 81, Stiles’ drive assembly is situated on top of the motor (Fig. 6).
In regards to Claim 84, Stiles as modified by Yau discloses an electrical cable configured to connect the second electrical components contained by the interface module to the electrical components contained by said enclosure of the drive assembly (this would result from the combination, via the electrical cables/wires (shown in Fig. 2B) from Yau).
In regards to Claim 86, Stiles’ interface module (31) receives information from the controller (discussed within para. 33).
In regards to Claim 88, Stiles as modified by Yau discloses a locking system (the spring-loaded connector system 20 from Yau; see Figs. 1-2B & 5A-5B), wherein said interface module is selectively positionable between said plurality of positions with said locking system being configured to fasten the interface module to the mount in at least one of said plurality of positions (col. 3, lines 17-40; col. 4, lines 22-32).
In regards to Claim 89, Stiles as modified by Yau discloses that the interface module is selectively positionable between said plurality of positions with said locking system being configured to fasten the interface module to the mount in at least two of said plurality of positions (col. 3, lines 17-40; col. 4, lines 22-32; col. 4, line 63 – col. 5, line 2).
In regards to Claim 90, Stiles as modified by Yau discloses that the locking system includes at least a pair of apertures (i.e. interface slots 41 and mount slots 121) and a fastener (spring-loaded connectors 20; Figs. 1 & 5A-5B).
In regards to Claim 91, Stiles as modified by Yau discloses that the at least a pair of apertures includes an interface aperture (41) formed in said interface module and a mount aperture (121) formed in said mount, and wherein said fastener (20) is configured to extend through said interface aperture and said mount aperture to fasten the interface module to the mount when the interface module is in any of said plurality of positions on said mount (see Figs. 1 & 5A-5B of Yau; col. 3, lines 17-40; col. 4, lines 22-32; col. 4, line 63 – col. 5, line 2).
In regards to Claim 93, Stiles as modified by Yau discloses that the interface module includes at least a part of the locking system (i.e. the interface slots 41, as taught in Yau), and the mount includes at least a part of the locking system (i.e. the mount slots 121, as taught in Yau).
In regards to Claim 94, Stiles as modified by Yau discloses that the locking system includes a plurality of interface apertures (three interface slots 41 are disclosed in Yau) of the interface module and a plurality of mount apertures (three mount slots 121 are disclosed in Yau) of the mount, and wherein at least one of the plurality of interface apertures is aligned with one of the plurality of mount apertures when the interface module is in each of said plurality of positions (see Figs. 1 & 5A-5B; col. 3, lines 17-40; col. 4, lines 22-32; col. 4, line 63 – col. 5, line 2).
In regards to Claim 95, Stiles as modified by Yau discloses that the locking system includes a fastener (spring-loaded connector 20; Figs. 5A-5B), and the fastener (20) is configured to extend through the at least one interface aperture (41) and the mount aperture (121) that are aligned when the interface module is in each of said plurality of positions (see Figs. 1 & 5A-5B; col. 3, lines 17-40; col. 4, lines 22-32; col. 4, line 63 – col. 5, line 2).
In regards to Claim 96, Stiles as modified by Yau discloses that the mount includes a plurality of mount apertures (121) that include adjacent pairs of apertures (as shown in Fig. 1, Yau discloses three spaced pairs of mount apertures), one of said adjacent pairs of said plurality of mount apertures is positioned generally equidistant from another of said adjacent pairs of said plurality of mount apertures (apparent in Fig. 1), and wherein the locking system includes the plurality of mount apertures (as clearly disclosed in Yau).
In regards to Claim 99, Stiles as modified by Yau discloses that one end of said interface module is positionable on one end of said mount and an opposite end of said interface module is positionable on an opposite end of said mount in one of said plurality of positions, and wherein said one end of said interface module is positionable on said opposite end of said mount and said opposite end of said interface module is positionable on said one end of said mount in another of said plurality of positions (this would result from the combination, wherein Yau specifically discloses two 180-degree-spaced mounting positions for the user interface module).
In regards to Claim 100, Stiles discloses that a top of the housing of the drive assembly serves as the mount (this is apparent in Fig. 8 of Stiles, where the mount/recess is formed on the top face of the housing).
In regards to Claim 101, Stiles discloses that the mount is provided as a surface (i.e. a recess).
In regards to Claim 102, Stiles discloses that the drive assembly (30-32) includes at least one of said heat sink and said interface module (this is apparent in Fig. 8; both are included in the drive assembly 30-32).

Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiles-Yau as applied to claim 78 above, and further in view of US 2010/0189572 to Hansen.
In regards to Claim 83, Stiles discloses the invention recited in Claim 78, but does not further disclose that the second electrical components contained by the interface module (31) include an interface printed circuit board (Stiles does not detail the electrical components of interface module 31).
However, use of a circuit board to power an interface module is well known in the art of pumps, as clearly shown by Hansen (Figs. 1-3).  As best seen in Figures 2-3, Hansen discloses another motor-pump assembly (12, 14) having a drive assembly (16, 18, 46) mounted thereon, wherein the drive assembly includes an interface module (16) powered by second electrical components (66) contained by the interface module (i.e. printed circuit board 66).  It is vastly well known in the art of electronics that printed circuit boards provide a compact and reliable means of powering and/or controlling electronic systems while providing a minimum assembly thickness.  Therefore, to one of ordinary skill desiring a thin interface module assembled using well known and widely available components (i.e. circuit boards), it would have been obvious to utilize the techniques disclosed in Hansen in combination with those seen in Stiles in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interface module 31 of Stiles to include an internal circuit board (as taught in Hansen) in order to obtain predictable results; those results being a reliable interface module having a small thickness.

Claim 87 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiles-Yau as applied to claim 78 above, and further in view of US 7,027,938 to Dister.
In regards to Claim 87, Stiles discloses the variable speed pumping system of Claim 78, but does not further disclose that his heat sink is made of a thermally conductive and electrically insulative material.
However, Dister (described in the previous office action) clearly discloses another drive assembly having a heat sink (16) similar to that of Stiles, wherein the heat sink is made of a thermally conductive and electrically insulative material (“cast iron, diecast aluminum, extruded aluminum, machined aluminum, and thermally conductive plastic”; col. 7, lines 24-37).  Dister makes clear that such materials provide sufficient heat transfer capabilities for cooling a drive assembly.  Therefore, to one of ordinary skill desiring a heat sink having high heat transfer properties, it would have been obvious to utilize the techniques disclosed in Dister in combination with those seen in Stiles in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat sink of Stiles to be formed of cast iron, diecast aluminum, extruded aluminum, machined aluminum, or thermally conductive plastic (as taught in Dister) in order to obtain predictable results; those results being a highly efficient heat sink that reliably transfers heat away from the drive assembly.

Allowable Subject Matter
Claim 92 & 97-98 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendments filed on May 13th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC